Mr. Justice Horton delivered the opinion of the court. This cause can not be considered by this court upon the merits. The paper purporting to be a bill of exceptions is not under seal—the statute requiring that it should be. This court has no discretion in the matter. The question is fully determined in Miller v. Jenkins, 44 Ill. 443. The court there says: “ While no very satisfactory reason can be assigned why a bill of exceptions should be sealed as well as signed, still, the general assembly has required it, and its will, thus expressed, must be obeyed. * * * It is not for the judicial department of the government to pass upon the wisdom or necessity of the requirement. The courts must carry out the legislative will.” The question is properly presented in the case at bar. The objection is fatal. The judgment of the Superior Court is therefore affirmed.